DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received September 21, 2020.  Claims 1, 3-12, 14, 15, and 17-29 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12, 14, 15, and 17-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “wherein the recombinant protein fiber is produced by wet spinning a dope comprising a recombinant protein powder”. It is not clear what this phrase means because the terms “wet spinning” and “powder” refer to mutually exclusive characteristics in terms of whether the recombinant protein is in solution or not. It is not clear whether is sufficient that a recombinant protein is dissolved in the solution or whether more is required.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
1]n1-GPS-(A)n2}”. Accordingly, one of ordinary skill in the art would recognize that the claimed recombinant protein fiber refers to a MaSp2 dragline silk protein. Accordingly, claim 20, which recites “with the proviso that the recombinant fiber is not a MaSp2 dragline silk protein” fails to include all of the limitations of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1, 3-12, 14, 15, 17, 19, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Widmaier (WO 2015/042164, published March 26, 2015) in view of Islam (US 2005/0054830).
Widmaier teaches a recombinant protein fiber comprising a proteinaceous block co-polymer comprising quasi-repeat domains capable of assembling into a fiber ([0009]). Widmaier teaches wherein the recombinant silk protein is SEQ ID NO 1396 ([0010]), which is identical to instant SEQ ID NO 1. Therefore, the amino acid sequence requirements recited by claim 1 are met by Widmaier’s disclosure of SEQ ID NO 1396.
Widmaier does not describe “the mean properties of the fiber” comprising SEQ ID NO 1396. MPEP 2112.01 teaches “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” In the instant case, since Widmaier teaches the recombinant protein fiber comprising SEQ ID NO 1396, which reads on claim 1, the properties of the recombinant protein fiber as claimed are presumed to be inherent to the protein fiber comprising SEQ ID NO 1396 disclosed by Widmaier.
Widmaier does not teach that the recombinant protein fiber comprises “a continuous fiber length of at least 600 m”. However, Widmaier describes process by which recombinant protein fibers are spun continuously ([0093]).
In addition, the prior art provided substantial guidance for the synthetic production of spider silk fibers. For example, Islam provides “methods for spinning biofilament fibers from recombinant spider silk proteins, which fibers are of sufficient tensile strength and uniformity to be useful for commercial purposes” ([0006]). Islam teaches that the process forms a “continuous 
It would have been obvious to one of ordinary skill in the art to have made a continuous fiber length of one mile of filament (i.e. at least 600 meters) because it would have merely amounted to a simple combination of applying a known method for continuous spinning of a recombinant protein fiber to a known recombinant protein to yield predictable results. One would have been motivated to have done so for the advantage of achieving the added strength provided by a continuous fiber rather than producing the same total length of fiber but wherein the fibers are discontinuous fibers. In addition, given Islam’s disclosure that 2.5 mL of spider silk dope produced 70 meters of filament, one of ordinary skill in the art would have been able to predict the required volume of spider silk dope to produce any desired length of continuous filament. 

Regarding claim 3, the obviousness of making a length of the recombinant protein fiber that is at least 650 meters in length is addressed above as applied to claim 1.

Regarding claims 4-10 and 19, these claims refer only to the properties of a recombinant protein fiber according to claim 1. However, the properties of such protein fibers are a function of the amino acid sequence structure of the protein fiber itself. Accordingly, merely reciting these 

Regarding claim 11, Islam teaches producing the recombinant protein fiber by wet spinning a dope comprising a recombinant protein ([0173]).

Regarding claim 12, Islam teaches wherein the dope is about 15-25% spider silk protein ([0078]), and wherein the dope further comprises another polymer such as polyethylene oxide that is 1/100th the amount of silk protein ([0082]). Therefore, Islam teaches wherein less than 65% of the dope solution is block copolymer by mass.

Regarding claims 14 and 15, Widmaier’s SEQ ID NO 1396, which is identical to instant SEQ ID NO 1, is illustrated as follows in which the GPG moieties are underlined:
GGYGPGAGQQGPGSGGQQGPGGQGPYGSGQQGPGGAGQQGPGGQGPYGPGAAAAAAAAAGGYGPGAGQQGPGGAGQQGPGSQGPGGQGPYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGPSAAAAAAAAAGGYGPGAGQRSQGPGGQGPYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGPSAAAAAAAAGGYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGPGAAAAAAAVGGYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGPSAAAAAAAAGGYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGPSAAAAAAAA
 Regarding claim 14, the value for n1, which claim 1 uses to refer to the number of GPG motifs, is not “4 to 5 for at least half of the quasi-repeat units” for Widmaier’s SEQ ID NO 1396 or instant SEQ ID NO 1 because there are more than 4 to 5 GPG motifs for at least half of the quasi-repeat units.
However, Widmaier teaches that the general framework for the co-polymer is one in which the GPG amino acid motif content is preferably 22-47% or 30-45% of the amino acid sequence of the co-polymer (see [0010]) and further wherein the GPG and poly-alanine content ranges between 
Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the amino acid sequence of Widmaier’s SEQ ID NO 1396 by limiting the number of GPG motifs to 4 to 5 for at least half of the quasi-repeat units because Widmaier specifically teaches that the amount of GPG amino acid sequence in the co-polymer should be limited. Accordingly, one of ordinary skill in the art would have been able to determine the desired number of GPG motifs to remain within this range based on the total length of the repeat unit and further based on the desired overall content for the GPG motif in the recombinant protein fiber. Based on this instruction to limit the amount of GPG motifs, it would have required no more than routine experimentation to have arrived at the limitation in which at least half of the quasi-repeat units comprise 4 to 5 GPG motifs.

Regarding claim 15, the value for n2, which claim 1 uses to refer to the length of polyA, is from 5 to 8 for at least half of the quasi-repeat units in Widmaier’s SEQ ID NO 1396, as illustrated in the sequence above.

Regarding claim 17, the amino acid sequence for Widmaier’s SEQ ID NO 1396 as discussed above and comprises alanine-rich and glycine-rich regions. The recitation “wherein: the alanine-rich regions form a plurality of nanocrystalline beta-sheets; and the glycine-rich regions form a plurality of beta-turn structures” is interpreted as referring to secondary structures, that are inherent to the primary structure of the amino acid sequence. Accordingly, since the primary amino acid sequence structure is addressed above, this protein structure would inherently possess the claimed beta-sheet and beta-turn structures.



Regarding claim 21, Widmaier does not teach a filament yarn comprising the recombinant protein fiber.
However, Islam teaches wherein the recombinant protein fiber is used for a filament yarn ([0106]).
It would have been obvious to one of ordinary skill in the art to have applied the recombinant protein fiber to the known textile applications for such filaments as described by Islam. Since Widmaier teaches that the recombinant protein fiber is a preferred embodiment and the art was using recombinant protein fibers to make textiles, one of ordinary skill in the art would have been motivated to have used this preferred embodiment to make the textiles as described by Islam.

Regarding claim 22, Islam teaches wherein a chemical finish is applied to the fiber for spinning productivity ([0106]), and therefore teaches wherein the yarn is a spun yarn.

Regarding claim 23, Islam teaches wherein the yarn is a blended yarn ([0149]).

Regarding claim 24, Islam teaches wherein the biofilament is for knitting ([0106]), and therefore teaches a knitted textile comprising the filament yarn comprising the recombinant protein fiber.

.

Claims 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Widmaier (WO 2015/042164, published March 26, 2015) in view of Islam (US 2005/0054830), as applied to claims 21, 24, and 26 above, and further in view of Altman (US 8,623,398).
The teachings of Widmaier and Islam are discussed above.
Regarding claims 25, Widmaier and Islam do not teach wherein the textile is selected from the group consisting of a circular-knitted textile, a flat-knitted textile, and a warp-knitted textile. Regarding claim 27, Widmaier and Islam do not teach wherein the textile is a plain weave textile, a dobby weave textile, and a jacquard weave textile. Regarding claim 28, Widmaier and Islam do not teach wherein the textile is a non-woven textile.
However, Altman teaches the use of silk fibers which have been purified to eliminate immunogenic components and is used to form fabric that is used to form tissue-supporting prosthetic devices for implantation because they have excellent tensile strength and other mechanical properties (abstract). Altman specifically teaches wherein the silk is from spiders (column 17, lines 22-23). Altman further teaches aligning silk fibers into a yarn (column 6, lines 54-56), and a plurality of yarns are intertwined to form a fabric (column 7, lines 16-17). Regarding claim 25, Islam teaches wherein the fabric is warp-knitted (column 7, lines 27-30). Regarding claim 27, Altman teaches wherein the textile is a dobby weave textile (column 7, lines 27-30). Regarding claims 28 and 29, Altman teaches wherein the fabric is non-woven including wet-laid and needle-punched (see column 17, lines 40-56).
It would have been obvious to one of ordinary skill in the art to have further applied the yarn comprising the recombinant protein fiber to the known textile applications for such spider silk protein fibers. One would have been motivated to have done so for the advantage of realizing the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is 

Claims 1, 3-12, 14, 15, 17-19, and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 15, 16, 19-22, 24, 30, 37, 39, 48, 49, 56, 64, 65, and 67 of copending Application No. 15/580,676 in view of Widmaier (WO 2015/042164, published March 26, 2015), Islam (US 2005/0054830), and Altman (US 8,623,398).
The copending claims recite a recombinant protein fiber, wherein the preferred fiber comprises SEQ ID NO 1, which is identical to instant SEQ ID NO 1 (see claim 1 and claim 21). The copending claims further anticipate the claimed properties of the fiber (see claims 1 and 24). The copending claims further recite yarn and textiles comprising the recombinant protein (see claims 1, 56, and 67). Accordingly, the copending claims anticipate the instant claims.
However, to the extent that there are limitations of the instant claims not otherwise provided for by the copending claims, the teachings of Widmaier, Islam, and Altman are discussed above.
Given the substantial overlapping subject matter between the instant claims, the copending claims and the disclosures of Widmaier, Islam, and Altman, it would have been obvious to one of ordinary skill in the art to have modified the copending claims to arrive at the instant claims for substantially the same reasoning as it would have been obvious to have modified Widmaier to arrive at the instant claims in view of Islam and Altman.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-12, 14, 15, 17-19, and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 16/308,727 in view of Widmaier (WO 2015/042164, published March 26, 2015), Islam (US 2005/0054830), and Altman (US 8,623,398).
The copending claims recite a recombinant protein fiber, wherein the preferred fiber comprises SEQ ID NO 1, which is identical to instant SEQ ID NO 1 (see claim 1 and claim 36). The copending claims further anticipate the claimed properties of the fiber (see claims 1-16). The copending claims further recite yarn and textiles comprising the recombinant protein (see claims 1 39-44). Accordingly, the copending claims anticipate the instant claims.
However, to the extent that there are limitations of the instant claims not otherwise provided for by the copending claims, the teachings of Widmaier, Islam, and Altman are discussed above.
Given the substantial overlapping subject matter between the instant claims, the copending claims and the disclosures of Widmaier, Islam, and Altman, it would have been obvious to one of ordinary skill in the art to have modified the copending claims to arrive at the instant claims for substantially the same reasoning as it would have been obvious to have modified Widmaier to arrive at the instant claims in view of Islam and Altman.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
January 27, 2021